                                                                  Case 3:16-cv-00638-MMD-WGC Document 122 Filed 09/21/20 Page 1 of 3




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan @akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for plaintiff and counter-defendant
                                                                 Nationstar Mortgage LLC
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT
                                                            10                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE LLC,                        Case No.: 3:16-cv-00638-MMD-WGC
                      LAS VEGAS, NEVADA 89134




                                                            12                          Plaintiff,
AKERMAN LLP




                                                                                                                 STIPULATION   AND     ORDER  TO
                                                            13   vs.                                             EXTEND DEADLINE TO OPPOSE
                                                                                                                 HIGHLAND RANCH'S MOTION FOR
                                                            14   RAVENSTAR INVESTMENTS, LLC;                     SUMMARY JUDGMENT [ECF NO. 117]
                                                                 NICHOLAS HEATHMAN; HIGHLAND                     AND REPLY TO HIGHLAND RANCH'S
                                                            15   RANCH HOMEOWNERS ASSOCIATION; and               OPPOSITION   TO     NATIONSTAR'S
                                                                 GAYLE A. KERN & ASSOCIATES, LTD.,               MOTION FOR PARTIAL SUMMARY
                                                            16   d/b/a KERN & ASSOCIATES, LTD.,                  JUDGMENT [ECF NO. 120]
                                                            17                          Defendants.              [FIRST REQUEST]
                                                            18   RAVENSTAR INVESTMENTS, LLC and
                                                                 NICHOLAS HEATHMAN,
                                                            19
                                                                                        Counterclaimants,
                                                            20
                                                                 vs.
                                                            21
                                                                 NATIONSTAR MORTGAGE LLC,
                                                            22
                                                                                         Counterdefendant.
                                                            23
                                                                 RAVENSTAR INVESTMENTS, LLC,
                                                            24
                                                                                        Crossclaimant,
                                                            25
                                                                 vs.
                                                            26
                                                                 HIGHLAND RANCH HOMEOWNERS
                                                            27   ASSOCIATION,
                                                            28                           Cross-defendant.

                                                                 52194292;1
                                                                 54703115;1
                                                                  Case 3:16-cv-00638-MMD-WGC Document 122 Filed 09/21/20 Page 2 of 3




                                                            1                 Plaintiff and counter-defendant Nationstar Mortgage LLC and defendant Highland Ranch

                                                            2    Homeowners Association stipulate and respectfully request the court extend (1) Nationstar's deadline

                                                            3    to oppose Highland Ranch's motion for summary judgment, ECF No. 117, from September 21, 2020

                                                            4    to October 5, 2020 and (2) Nationstar's deadline to reply to Highland Ranch's opposition to its

                                                            5    motion for summary judgment, ECF No. 120, from September 24, 2020 to October 8, 2020.

                                                            6                 Highland Ranch moved for summary judgment on August 31, 2020.         (ECF No. 117.)

                                                            7    Nationstar's opposition is due on September 21, 2020. See L.R. 7-2.

                                                            8                 Nationstar moved for partial summary judgment on September 3, 2020. (ECF No. 119.)
                                                            9    Highland Ranch filed its opposition on September 14, 2020. (ECF No. 120.) Nationstar's reply
                                                            10   deadline is September 29, 2020.         See L.R. 7-2.   Defendant and counterclaimant Ravenstar
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Investments LLC and Nicholas Heathman have appeared, but neither have opposed Nationstar's
                      LAS VEGAS, NEVADA 89134




                                                            12   motion yet. Their oppositions, if any, are due September 24, 2020. See L.R. 7-2. If they file on the
AKERMAN LLP




                                                            13   deadline, Nationstar's reply would be due October 8, 2020.
                                                            14                To allow Nationstar additional time to oppose Highland Ranch's motion for summary
                                                            15   judgment, ECF No. 117, and potentially file one reply supporting its motion for summary judgment
                                                            16   after Ravenstar and Mr. Heathman file their oppositions, Nationstar and Highland Ranch stipulate to
                                                            17   extend (1) Nationstar's deadline to oppose Highland Ranch's motion for summary judgment, ECF
                                                            18   No. 117, from September 21, 2020 to October 5, 2020 and (2) Nationstar's deadline to reply to

                                                            19   Highland Ranch's opposition to its motion for partial summary judgment, ECF No. 120, from

                                                            20   September 24, 2020 to October 8, 2020.

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                                  2
                                                                 54703115;1
                                                                  Case 3:16-cv-00638-MMD-WGC Document 122 Filed 09/21/20 Page 3 of 3




                                                            1                 This is Nationstar's first request for an extension relating to summary judgment briefing and

                                                            2    is not intended to cause delay or prejudice to any party.

                                                            3                 DATED: September 18, 2020.

                                                            4
                                                                 AKERMAN LLP                                              LAXALT & NOMURA, LTD
                                                            5
                                                                  /s/ Scott R. Lachman                                     /s/ Ryan W. Leary
                                                            6    MELANIE D. MORGAN, ESQ.                                  HOLLY S. PARKER, ESQ.
                                                                 Nevada Bar No. 8215                                      Nevada Bar No. 10181
                                                            7    SCOTT R. LACHMAN, ESQ.                                   RYAN W. LEARY, ESQ.
                                                                 Nevada Bar No. 12016                                     Nevada Bar No. 11630
                                                            8    1635 Village Center Circle, Suite 200                    9790 Gateway Drive, Suite 200
                                                                 Las Vegas, Nevada 89134                                  Reno, Nevada 89521
                                                            9
                                                                 Attorneys for plaintiff and counter-defendant Attorneys for defendant                Highland    Ranch
                                                            10   Nationstar Mortgage LLC                       Homeowners Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                      ORDER
                                                            14
                                                                              IT IS SO ORDERED.
                                                            15

                                                            16                                                    __________________________________
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                            17                                                     3:16-cv-00638-MMD-WGC
                                                            18
                                                                                                                            September 21, 2020
                                                                                                                   DATED: __________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                      3
                                                                 54703115;1
